Weygandt, C. J.,
dissenting. It is important to note the source of this controversy. .
The sole reason the township zoning inspector refused the appellant’s application for a zoning certificate was “Buildings not shown on exhibit A. No plot plan for building with application.’’
Although the issuance of building permits is not within the jurisdiction of the zoning inspector, it hardly seems beyond the bounds of reasonableness to require the appellant to furnish the zoning authorities some indication of the number, size, nature and purpose of the buildings tó be constructed on the tract of land if the application were granted.